Case 19-11188-ref              Doc 25       Filed 04/25/19 Entered 04/25/19 14:26:59                 Desc Main
                                            Document      Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                 BANKRUPTCY NO. 19-11188
ROBIN A. WILLIAMS
AKA ROBIN A. COLON
AKA ROBIN ANN COLON                                    CHAPTER 7
AKA ROBIN ANN WILLIAMS
AKA ROBIN COLON
AKA ROBIN WILLIAMS
         DEBTORS


                                                AMENDED ORDER
          AND NOW, upon the motion of Debtor to avoid an alleged judicial lien Docket No. 18~19709 in
the Court of Common Pleas of Berks County, Pennsylvania, of Midland Funding, LLC in Debtor’s exempt
real located at 729 N. 8th Street, Reading, Berks County, Pennsylvania 19604 and 1120 Mulberry Street,
Reading, Berks County, Pennsylvania 19604, and upon Debtor having asserted that the alleged lien is
subject to avoidance pursuant to Section 522(00), and upon Debtor having certiﬁed that adequate notice        of
the motion was sent to the lienholder and that no answer or other response to the motion has been ﬁled.

         IT IS HEREBY ORDERED that the motion is granted by default and the above judicial lien in
Debtor’s real located in 729 N. 8th Street, Reading, Berks County, Pennsylvania 19604 and 1120 Mulberry
Street, Reading, Berks County, Pennsylvania 19604 is avoided to the extent it impairs Debtor’s exemption.


         IT IS FURTHER ORDERED, pursuant to Section 349(b)(1)(B),            11   U.S.C.§349(b)(1)(B), that
dismissal   of this case   reinstates and lien voided under Section 522.

                                                              BY THE COURT



                                    V/zr/m
                                                           RICHARD E. FEHLING
                                                           United States Bankruptcy Judge
